NATIONWIDE MUTUAL FUNDS Nationwide Bond Index Fund Nationwide International Index Fund Nationwide Mid Cap Market Index Fund Nationwide S&P 500 Index Fund Nationwide Small Cap Index Fund Supplement dated May 14, 2015 to the Prospectus dated March 1, 2015 Capitalized terms and certain other terms used in the supplement, unless otherwise defined in this supplement, have the meanings assigned to them in the Prospectus. Nationwide International Index Fund 1.The Fees and Expenses table for the Nationwide International Index Fund on page 6 of the Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.24% 0.24% 0.24% 0.24% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None Other Expenses1 0.21% 0.14% 0.31% 0.06% Total Annual Fund Operating Expenses 0.70% 1.38% 1.05% 0.30% 1 “Other Expenses” has been restated to reflect current fees. 2.The Example tables for the Nationwide International Index Fund on page 7 of the Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R shares Institutional Class shares 31 97 1 Year 3 Years 5 Years 10 Years Class C shares 3. The following information for the Nationwide International Index Fund in the second paragraph under “Administrative Services Fees” on page 33 of the Prospectus is deleted and replaced with the following: Nationwide International Index Fund Class A, Class C and Class R shares: 0.15%, 0.08% and 0.25%, respectively. Nationwide Small Cap Index Fund 1.The Fees and Expenses table for the Nationwide Small Cap Index Fund on page 15 of the Prospectus is deleted and restated as follows: Class A Shares Class C Shares Class R Shares Institutional Class Shares Shareholder Fees (paid directly from your investment) Maximum Sales Charge (Load) imposed upon purchases (as a percentage of offering price) 5.75% None None None Maximum Deferred Sales Charge (Load) (as a percentage of offering or sale price, whichever is less) None 1.00% None None Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Management Fees 0.19% 0.19% 0.19% 0.19% Distribution and/or Service (12b-1) Fees 0.25% 1.00% 0.50% None Other Expenses1 0.23% 0.17% 0.33% 0.08% Acquired Fund Fees and Expenses 0.06% 0.06% 0.06% 0.06% Total Annual Fund Operating Expenses 0.73% 1.42% 1.08% 0.33% 1 “Other Expenses” has been restated to reflect current fees. 2.The Example tables for the Nationwide Small Cap Index Fund on page 16 of the Prospectus are deleted and restated as follows: 1 Year 3 Years 5 Years 10 Years Class A shares Class C shares Class R shares Institutional Class shares 34 1 Year 3 Years 5 Years 10 Years Class C shares 3. The following information for the Nationwide Small Cap Index Fund in the second paragraph under “Administrative Services Fees” on page 33 of the Prospectus is deleted and replaced with the following: Nationwide Small Cap Index Fund Class A, Class C and Class R shares: 0.15%, 0.09% and 0.25%, respectively. PLEASE RETAIN THIS SUPPLEMENT FOR FUTURE REFERENCE
